Citation Nr: 1025086	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  05-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a psychiatric disorder 
to include depression.

3.  Entitlement to service connection for a respiratory disorder 
to include bronchitis and/or chronic obstructive pulmonary 
disease.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
in pertinent part, determined that new and material evidence had 
not been submitted to reopen claims for service connection for 
hearing loss, depression, or bronchitis.

In June 2007, the Veteran and his spouse testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  In a September 2007 decision, the Board 
reopened the claims for service connection for hearing loss, 
depression, and bronchitis.  At that time the Board also remanded 
the case to the RO for further development regarding these 
reopened claims.  While the case was at the RO, in a January 2010 
rating decision the RO granted service connection for right ear 
hearing loss.  Therefore, that part of the claim for service 
connection for right ear hearing loss is no longer before the 
Board on appeal.


FINDINGS OF FACT

1.  The competent evidence is against a finding that: left ear 
hearing loss was present in service; any left ear hearing loss is 
related to service, or was caused by or aggravated by a service-
connected disability; or sensorineural hearing loss manifested 
itself to a compensable degree within a year following separation 
from active duty.

2.  The competent evidence is against a finding that: a chronic 
psychiatric disorder to include depression was present in 
service; and any chronic psychiatric disorder to include 
depression is related to service.

3.  The competent evidence is against a finding that: a chronic 
respiratory disorder was present in service; and a chronic 
respiratory disorder is related to service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
during military service, is not proximately due to or the result 
of a service-connected disease or disability, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2009).

2.  A psychiatric disorder to include depression was not incurred 
in or aggravated during military service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

3.  A respiratory disorder to include bronchitis and/or chronic 
obstructive pulmonary disease was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to notify 
and assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA 
must notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well as 
what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  38 
C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters sent in April 
2004, April 2005, July 2005, October 2007, and October 2008.  
These documents in combination provided notice of what part of 
that evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria which 
would provide a basis for the service connection claims on appeal 
and decided below. 
The RO has provided adequate notice of how effective dates are 
assigned.  The claims were subsequently readjudicated most 
recently in a January 2010 supplemental statement of the case.  
To the extent the appellant did not receive full notice prior to 
the initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate in 
the adjudication of the claim on appeal.  In any event, the 
claimant has never alleged how any content error prevented him 
from meaningfully participating in the adjudication of his claim.  
As such, he has not established prejudicial error in the content 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 
1696 (2009). 

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment records, and 
records of medical treatment received privately, and VA 
examination reports.  Findings from the examination reports are 
adequate for the purposes of deciding the claims decided on 
appeal.  See Stefl v. Nicholson, 21 Vet. App.120, 124 (2007); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been requested and/or obtained and would be 
necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its September 2007 remand.  The Board finds that the RO 
complied with these instructions.  The Board further finds that 
the resulting VA examination reports substantially comply with 
the Board's September 2007 remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998). 



II.  The Merits of the Claims

Relevant Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Where a Veteran served continuously for 90 days or more during a 
period of war or after December 31, 1946, and an organic disease 
of the nervous system becomes manifest to a degree of 10 percent 
or more within one year from date of discharge or release from 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability only if the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or if the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused or (b) aggravated, by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

A.  Left Ear Hearing Loss

The Veteran claims that he has left ear hearing loss due to ear 
infections and loud noise exposure in service.  On review of the 
positive and negative evidence in this case, the Board finds that 
the preponderance of the evidence weighs against the Veteran's 
claim of entitlement to service connection for left ear hearing 
loss.  The probative and persuasive evidence fails to establish 
that either hearing loss of the left ear began in service or that 
it is etiologically related to any claimed in-service disease or 
injury.

None of the service treatment records contain audiology findings 
meeting the criteria for left ear hearing loss as defined by VA 
under 38 C.F.R. § 3.385.  The report of the July 1972 service 
enlistment examination shows that on audiological evaluation of 
the ears, that the pure tone hearing threshold levels at 500, 
1000, 2000, and 4000 hertz were 30, 20, 5, and 30 dB on the left.  

At the June 1977 ETS examination (examination at expiration from 
term of service), audiological evaluation of the ears showed that 
the pure tone hearing threshold levels at 500, 1000, 2000, and 
4000 hertz were 15, 15, 15, and 25 dB on the left.  On 
examination, the clinical evaluation was normal for the ears and 
drums.
 
These findings include some decibel levels over 20 decibels, 
indicating some degree of hearing loss, however, a chronic left 
ear hearing loss as defined under 38 C.F.R. § 3.385 is not shown 
at the ETS examination or otherwise in service.  

This in itself would not preclude entitlement to service 
connection if the competent evidence showed that a current left 
ear hearing loss as defined by VA either (1), constituted an 
organic disease of the nervous system that became manifest to a 
degree of 10 percent or more within one year from date of 
discharge or release from service, or (2) is related to service, 
or (3) was caused by or aggravated by a service-connected 
disability.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385.

First, there is no evidence of any hearing loss within one year 
of discharge from service.  When examined in January 1981 (Army 
Reserve enlistment examination), the examination report contains 
an audiological evaluation of the ears, which showed that the 
pure tone hearing threshold levels at 500, 1000, 2000, 3000, and 
4000 hertz were 20, 0, 0, 20, and 25 dB on the left.  There are 
no medical records containing audiology findings meeting criteria 
for a hearing loss that manifested to a compensable level within 
the first year after service.  See 38 C.F.R. §§ 3.307, 3.309.

Second, the preponderance of the evidence is against the claim 
that any current hearing loss is etiologically related to 
service.  Service treatment records do show that the Veteran was 
seen during service on a few occasions between September 1973 and 
December 1975 for upper respiratory infection symptoms.  During 
that time he was treated in June and July 1974 for symptoms 
diagnosed as right serous otitis media; and treated in December 
1975 for symptoms diagnosed first as bilateral serous otitis, and 
then as serous otitis with achy infection process in the right 
ear. 

At the time of the June 1977 ETS examination the Veteran reported 
a medical history that he had a very mild hearing loss.  On 
examination, as discussed above, the audiology findings do not 
show a hearing loss as defined by VA.  

At a January 1981 Army Reserve enlistment examination the Veteran 
reported that his present health was good.  He did not report 
having any problems associated with the claimed hearing loss of 
the left ear.  The January 1981 Army Reserve enlistment 
examination report shows that the clinical evaluation was normal 
for the ears and drums.  Audiological evaluation of the ears 
showed that the pure tone hearing threshold levels at 500, 1000, 
2000, 3000, and 4000 hertz were 20, 0, 0, 20, and 25 dB on the 
left.
 
Private audiology examination reports dated in November and 
December 1985 included audiometric findings of pure tone hearing 
threshold levels that are shown in graphic form instead of 
numeric form.  The Board is precluded from applying these graphic 
results to the criteria of 38 C.F.R. § 3.385 in order to 
determine the severity of any hearing loss disability.  See Kelly 
v. Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may not interpret graphical representations of 
audiometric data).  

Nevertheless, a visual examination of the graphic findings 
contained in the November and December 1985 audiology reports 
suggests that the left ear may have met VA criteria for hearing 
loss during the November examination but not at the December 
examination.  Contemporaneous treatment records indicate that the 
Veteran had an ear infection in November that was resolving by 
the time of the December examination.   

Thereafter, the first medical evidence of a hearing loss as 
defined by VA is contained in a private audiology evaluation 
report in March 2000.  At that time, audiological evaluation of 
the left ear showed that the pure tone hearing threshold levels 
at 500, 1000, 2000, 3000, and 4000 hertz were all above 26 dB on 
the left.  Thereafter, audiology findings in April 2004 (private 
treatment record of audiology evaluation) and at the December 
2009 VA examination meet the criteria for a hearing loss disorder 
under 38 C.F.R. § 3.385.

The report of a December 2009 VA examination shows that the 
examiner reviewed and discussed the Veteran's medical history of 
audiologic information on file, essentially described as 
discussed above.  During the examination the Veteran reported he 
was exposed to military noise while flying from Turkey to New 
York in a C130 without ear protection, and that as an Army social 
worker, he was not routinely exposed to loud noises.  He denied 
having any history of occupational or recreational noise exposure 
after service.  The Veteran reported a history of significant 
middle ear disease (ear infections, sinus problems, and 
mastoiditis) and surgery.  He was also positive for head trauma 
without loss of consciousness. 

On examination, audiological evaluation of the ears showed in 
pertinent part that the pure tone hearing threshold levels at 
500, 1000, 2000, 3000, and 4000 hertz were 30, 25, 45, 75, and 70 
dB on the left side.  Speech recognition scores using the 
Maryland CNC Test was 94 percent for the left ear.  After 
examination the examiner concluded with an opinion, in pertinent 
part, that the left ear hearing loss was not related to in-
service acoustic trauma.  

In sum, the first competent evidence of a left ear hearing loss 
as defined by VA was in March 2000, although he was seen in 1985 
at the time of an ear infection apparently with complaints 
regarding hearing ability.  The lengthy period after service 
without symptoms or treatment is a factor against a finding of 
continuity of symptomatology following service, and it weighs 
against the claim with respect to a nexus directly to service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).

The Board has considered the competent evidence on this matter 
including opinions as to a nexus with service.  The examiner at 
the December 2009 VA examination provided an opinion at that time 
as discussed above.  Dr. R. provided an opinion in the Veteran's 
favor in a statement in September 2005.  Dr. R.'s statement was, 
in pertinent part, that the Veteran suffered from a hearing loss 
that started during service and thus most probably there was a 
connection and relationship between the condition and service.

The Board finds that the opinion given by the examiner at the 
December 2009 VA examination to be of greater probative value 
than the September 2005 opinion of Dr. R.  The VA examiner based 
his opinion on a complete examination including audiology 
evaluation, and review of the claims file history of the 
Veteran's left ear hearing loss.  More importantly, the 
examiner's findings are consistent with the medical facts 
contained in the service treatment records, examinations in 
service, and treatment records since service.  

The examiner finely differentiated the medical evidence 
pertaining to the different aural conditions of the left and 
right ears as reflected in the medical history.  Notably, the 
examiner opined that the hearing loss in the right ear was at 
least as likely as not due to time spent in the military, due to 
ear infections and hearing loss noted in the service treatment 
record.  Based in part on this opinion, in January 2010, the RO 
granted service connection for right ear hearing loss.   In 
contrast, Dr. R.'s opinion is inconsistent with the factual 
background of the medical evidence on file showing that the 
Veteran did not have hearing loss in the left ear as defined by 
VA during service, or until much later after service.     

Lastly, there is no competent evidence, or claim, that a left ear 
hearing loss was caused by or aggravated by the service-connected 
right ear hearing loss.  See 38 C.F.R. § 3.310.

The Veteran has testified as to his belief that his claimed left 
ear hearing loss disorder on appeal is related to ear aches and 
airplane noise in service.  While the Veteran is competent to 
report symptoms of his claimed disability, given the medical 
complexity of the matter at issue, he is not competent to render 
an opinion as to the medical etiology of any left ear hearing 
loss he experiences, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 
492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  The claim is denied.

B.  Psychiatric Disorder to Include Depression

The Veteran claims that he has a psychiatric disorder to include 
depression that is related to service.  On review of the positive 
and negative evidence in this case, the Board finds that the 
preponderance of the evidence weighs against the Veteran's claim 
of entitlement to service connection for a psychiatric disorder 
to include depression.  The probative and persuasive evidence 
fails to establish that either a psychiatric disorder began in 
service, or that any current psychiatric disorder is 
etiologically related to any claimed in-service disease or 
injury.

The medical evidence of record during service shows that the 
Veteran was seen and received psychiatric treatment at different 
times during the period between January 1976 and May 1976.  
Service treatment records during this period show that by all 
accounts, the depression-related symptomatology-diagnosed 
variously as situational depression, moderate exogenous 
depression, and ultimately as moderate acute adjustment reaction 
of adult life-began as a result of an environmental factor, a 
situation of being separated from his wife who was assigned to a 
different post during her pregnancy.  The contemporaneous service 
treatment records predominantly note this situational factor.

Situational or exogenous depression, also known as reactive 
depression, is a psychiatric condition of depression that is 
precipitated by a stressful life event or other environmental 
factor, with an absence of significant vegetative disturbance.  
See Dorland's Illustrated Medical Dictionary 499 (31st ed. 2007). 

A May 1976 hospital psychiatric evaluation shows that the final 
diagnosis in service was adjustment reaction of adult life, 
acute, moderate; manifested by symptoms of depression, anger, 
suicidal ideation and past suicidal attempt.  The examiner found 
that the main precipitating stress resulting in the condition was 
the separation from his wife.  The examiner recommended that the 
Veteran be reassigned within the continental United States, 
presumably closer to his wife, with continued psychiatric follow-
up in the form of marital counseling.  

Thereafter, prior to the report of examination at discharge, 
there is no further evidence in service of psychiatric treatment.  
A physical profile record in March 1977 shows that the Veteran 
was determined medically qualified for duty, without requirement 
of major assignment, or other cited limitations.  At the time of 
the June 1977 ETS examination, the Veteran reported only that he 
had had a situational depression in the past; and that he had no 
disabilities currently.  The examination report contains no 
abnormal psychiatric findings on examination.  

After service, at a January 1981 Army Reserve enlistment 
examination, the Veteran specifically stated that he had no 
problems since his psychiatric treatment in 1975.  Nor was any 
found on examination at the January 1981 enlistment examination.

The first medical evidence of any treatment for any psychiatric 
symptoms is dated 2003.  Private treatment records show that in 
February 2003 the Veteran was seen for complaints of depression, 
which he associated with a recent change in jobs; and feeling 
harassed every day at work by his supervisor.  The diagnosis was 
major depressive disorder, recurrent, severe without psychotic 
features; and generalized anxiety disorder.  Subsequent private 
treatment records in 2003 and 2004 show other treatment for 
psychiatric symptoms.

The report of a January 2010 VA psychiatric examination shows 
that the Veteran reported a past medical history that during 
service he was hospitalized in 1976, and received outpatient 
psychiatric care while stationed in Turkey and at that time he 
was depressed.  After leaving service he did not receive any 
psychiatric care until 2003.  The Veteran reported he was not 
currently receiving any care except he was taking an 
antidepressant.  After examination the report contains diagnoses 
on Axis I of depressive disorder, not otherwise specified; and 
cognitive disorder, not otherwise specified.  

The examiner opined that it was more likely than not that the 
Veteran's depression did not have its origin in service and it 
was not in any way related to the Veteran's active service.  As 
rationale, the examiner noted that in service the Veteran had 
become depressed when he was separated from his wife on military 
orders.  He was later reunited during service and did not receive 
any psychotropic medications or treatment for depression until 
2003.  The examiner associated the depression in 2003 with some 
difficulties the Veteran was having at work.  The examiner opined 
that the depression at that time seemed to be work-related and 
independent of the depression he experienced when separated from 
his wife in service.   

In sum, in service the Veteran was treated over several months 
for symptoms initially diagnosed as situational depression, and 
ultimately diagnosed as an adjustment reaction of adult life, 
associated with a separation from his wife.  Following service, 
the first treatment for any psychiatric symptoms was in 2003, 
when he was seen for complaints of depression associated with 
difficulties at work.

The competent and credible evidence of record does not 
etiologically link the two events.  In fact, the lengthy period 
after service without symptoms or treatment factor against a 
finding of continuity of symptomatology following service, and 
weigh against the claim with respect to a nexus directly to 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

Additionally, the Board finds that the opinion given by the 
examiner at the January 2010 VA examination to be of greater 
probative value when weighed against an opinion provided by Dr. 
R. in September 2005.  The VA examiner based his opinion on a 
complete examination and review of the claims file history of the 
Veteran's psychiatric condition.  The examiner's opinion and 
rationale are consistent with the medical facts contained in the 
service treatment records, examinations in service, and treatment 
records since service showing no treatment after service until 
2003.  

Dr. R.'s September 2005 opinion was that a current psychiatric 
disorder began in service; and on that basis she opined that the 
current psychiatric disorder was most probably related to 
service.  This rationale is not consistent with the medical 
history showing no complaints or treatment after service until 
many years later in 2003.  

The Veteran has testified as to his belief that his claimed 
depression is related to the psychiatric treatment in service.  
While the Veteran is competent to report symptoms of his claimed 
psychiatric disability to the extent of his ability to clearly 
perceive any psychiatric symptoms he may have, because of the 
medical complexity of the matter at issue, he is not competent to 
render an opinion as to the medical etiology of any psychiatric 
disorder to include depression he experiences, absent evidence 
showing that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  As an aside, the Board adds 
finds that the Veteran's statements are not credible in light of 
the other objective evidence of record.  The competent and 
credible evidence shows that the Veteran experienced depression 
in service due to a separation from his wife, the matter resolved 
when he was relocated, and that he experienced depression several 
decades later due to post service work related matters.  The 
evidence preponderates against the Veteran's claim and is not in 
equipoise.  The claim is denied.

C.  Respiratory Disorder to Include Bronchitis and/or Chronic 
Obstructive Pulmonary Disease 

The Veteran claims that he has a respiratory disorder, to include 
bronchitis and/or chronic obstructive pulmonary disease, that is 
related to service.  On review of the positive and negative 
evidence in this case, the Board finds that the preponderance of 
the evidence weighs against the Veteran's claim of entitlement to 
service connection for a respiratory disorder to include 
bronchitis and/or chronic obstructive pulmonary disease.  The 
probative and persuasive evidence fails to establish that a 
chronic respiratory disorder began in service, or that any 
current respiratory disorder is etiologically related to any 
claimed in-service disease or injury.
  
Service treatment records do show that the Veteran was seen 
during service on a few occasions between September 1973 and 
December 1975 for upper respiratory infection symptoms.  In April 
1974 he was seen for symptoms diagnosed as bronchitis, rule out 
pneumonia.  In October 1975 he was seen for symptoms diagnosed as 
upper respiratory infection.  In December 1975 he was seen for 
symptoms diagnosed in part as respiratory infection-bronchitis.

At the June 1977 ETS examination the Veteran reported he had had 
asthma, and chronic cough, and had had childhood asthma.  On 
examination, evaluations pertaining to the claimed respiratory 
disorder were normal. 

The first medical evidence of a respiratory system condition 
after service is in September 1996 when Dr. R. found that the 
Veteran had reactive airway disease, in part triggered by 
bronchitis.  When seen the following month Dr. R. recorded an 
assessment of reactive airway disease and bronchitis.  In making 
that assessment, Dr. R. noted that the Veteran had been a smoker 
for many years.  Dr. R. assessed acute bronchitis, and that the 
Veteran most probably did have chronic obstructive pulmonary 
disease.  In making that assessment, Dr. R. indicated that she 
had warned the Veteran as to the hazards of smoking.  In a 
November 1996 treatment note, Dr. R. recorded an assessment of: 
prior history of chronic obstructive pulmonary disease and 
tobacco abuse; the Veteran had stopped smoking.  Subsequent 
private treatment records in the 2000s include diagnoses of acute 
bronchitis and bronchiolitis; and chronic obstructive pulmonary 
disease. 

The Veteran testified at a June 2007 Travel Board hearing 
essentially that he was treated in service for an upper 
respiratory infection diagnosed as bronchitis, which he has had 
since service, and which had now escalated to chronic obstructive 
pulmonary disease.  He testified that this was due to inservice 
"constant flying" and chronic upper respiratory infections.

The report of a December 2009 VA examination for respiratory 
disease shows that the Veteran reported that he began smoking in 
the military and quit in 1996.  He had smoked two to three packs 
of cigarettes per day.  After examination, the report contains an 
assessment of (1) acute upper and lower respiratory tract 
infections while on active duty; (2) prior diagnosis of chronic 
obstructive pulmonary disease.  

The examiner opined that the acute upper and lower respiratory 
tract infections encountered while on active duty were less 
likely than not (not likely) to have caused or contributed to the 
remote subsequent appearance of  chronic obstructive pulmonary 
disease.  As rationale, the examiner noted that the clinical 
record in service showed that after being seen for chest 
congestion and upper respiratory, the 1977 examination noted 
chronic cough as a complaint but the examination was negative 
regarding the lungs.  The examiner also noted that in 1981, the 
reported history and examination were both negative regarding the 
lungs.  The examiner found the foregoing consistent with an acute 
respiratory tract infection in service with no residual as shown 
in the 1981 examination report.  

The examiner also noted that the Veteran had a significant past 
history of tobacco use, and that the diagnosis of chronic 
obstructive pulmonary disease was only after 2000.  The examiner 
concluded with an opinion that the medical records did not 
establish a compelling link between acute bronchitis on active 
duty and chronic obstructive pulmonary disease some twenty-years 
later.

In sum, although the Veteran had symptoms diagnosed as bronchitis 
in service, medical evidence has identified this as having been 
an acute condition.   That is, chronic bronchitis was not 
diagnosed.  Following service, the first treatment for any 
chronic respiratory symptoms was in 1996.  The lengthy period 
after service without treatment factors against a finding of 
continuity of symptomatology following service, and weighs 
against the claim with respect to a nexus directly to service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).

The Board finds that when weighed against an opinion provided by 
Dr. R. in September 2005, the opinion given by the examiner at 
the December 2009 VA examination is of greater probative value 
than the former opinion.  Notably, the VA examiner based his 
opinion on a complete examination and review of the claims file 
history of the Veteran's respiratory medical history.  More 
importantly, the examiner's opinion and rationale are consistent 
with the medical facts contained in the service treatment 
records, examinations in service, and treatment records since 
service showing no treatment until 1996.  

Dr. R.'s September 2005 opinion was that a recurrent bronchitis 
began in service; and on that basis she opined that the recurrent 
bronchitis was most probably related to service.  This rationale 
is not consistent with the medical history showing no treatment 
after service until many years later in 1996.  Other than that it 
began in service, Dr. R.'s opinion does not include any rationale 
and is not consistent with the relevant medical history as 
discussed above.  Dr. R's own treatment records suggest that she 
associated the respiratory condition to a long-term smoking 
habit.  

At this time the Board adds that to the extent that the Veteran's 
respiratory disorders are associated with smoking, service 
connection may not be granted for disability on the basis that it 
resulted the use of tobacco products in service.  38 U.S.C.A. § 
1103 (West 2002); 38 C.F.R. § 3.300 (2009).  Therefore, any claim 
for service connection on the basis of tobacco use that began in 
service would be precluded by law.

The Veteran has testified as to his belief that his claimed a 
respiratory disorder to include bronchitis and chronic 
obstructive pulmonary disease is related to the bronchitis/upper 
respiratory infection treated in service.  While the Veteran is 
competent to report symptoms he can perceive, he is not competent 
to render an opinion as to the medical etiology of any a 
respiratory disorder to include bronchitis and chronic 
obstructive pulmonary disease, especially given the medical 
complexity of the matter at issue.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Additionally, the Veteran's 
appellate assertions are inconsistent with other competent and 
credible evidence of record.  The service treatment records do 
not show chronic disability, the extended period without 
complaint post service is a factor against the Veteran's claims, 
and a highly probative medical opinion, weighing against the 
Veteran's claim, is also of record.  Whereas the Veteran's 
supporting private opinion is general and without explanation.  
As such, the evidence preponderates against the Veteran's claim 
and is not in equipoise.  The matter is denied.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for a psychiatric disorder to include 
depression is denied.

Service connection for a respiratory disorder to include 
bronchitis and/or chronic obstructive pulmonary disease is 
denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


